DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive. In regard to the rejection under 102 in view of Lee the applicant asserts that Lee fails to disclose obtaining a subsampled sub-block based on the intra prediction mode information because the second intra prediction mode of Lee selected for the even columns does not ‘overlap’ the first intra prediction mode used for the odd columns. The examiner disagrees. Lee discloses that a video coding according to the H.264 standard in which a video block may be coded using intra prediction or motion compensated prediction (Lee sect. 1). Thus the ‘intra prediction mode information’ of Lee may be the indication that intra-coding is performed. Since the subsampled sub-block of Lee is generated for intra mode blocks it is generated ‘based’ on the decision to use the intra mode as opposed to a motion compensated prediction mode (Lee Sect. 3.1 and 3.2). Therefore the applicants argument is not persuasive. 

Terminal Disclaimer
The terminal disclaimer filed on 10/13/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,699,452 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 46-50, 53-58, 61 and 64 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated “A Novel Coding Scheme For Intra Pictures of H.264/AVC” (provided by the applicant in the IDS dated 12/3/2018, hereafter Lee).
In regard to claim 46 Lee discloses an apparatus for video processing comprising a processor (Lee Sect. 4 note software implementation which inherently requires a processor) configured to:
obtain intra prediction mode information associated with the video block (Lee sections 1 note disclosure of motion estimation prediction modes, also note  2, 3.1 and 3.2 disclosing operations to be performed when the intra mode is selected);
obtain a subsampled sub-block of the video block based on the intra prediction mode information associated with the video block, wherein the subsampled sub-block comprises pixels from two or more rows and two or more columns of the video block (Lee Section 3.1 note generating a subsampled block which includes data from every row and at least two, odd, columns for intra mode blocks, hence ‘based’ on the prediction mode as opposed to a motion estimation mode as mentioned in section 1);
obtain parameters associated with one or more remaining sub-blocks of the video block (Lee Section 3.2 note obtaining a separate intra prediction mode for the predicted even columns); and
reconstruct the one or more remaining sub-blocks of the video block based on the obtained subsampled sub-block, the intra prediction mode information associated with the video block, and the 

In regard to claim 47 refer to the statements made in the rejection of claim 46 above. Lee further discloses that the intra prediction mode information comprises an intra prediction mode type (Lee sections 3 and 3.1 note selection of a best intra mode type from a plurality of modes). 
In regard to claim 48 refer to the statements made in the rejection of claim 46 above. Lee further discloses that the one or more remaining sub-blocks of the video block are signaled in a bitstream (Lee Sections 3.1-3.2 and Figs 2-3, note even column image (remaining sub-block) is encoded as a prediction error image and included in the bitstream, and is subsequently recovered by the decoder).  

In regard to claim 49 refer to the statements made in the rejection of claim 46 above. Lee further discloses that the parameters are further associated with the subsampled sub-block of the video block (Lee section 3.2 note intra mode for ‘remaining’ even columns is selected and encoded along with the prediction error image and the sampled image). 

In regard to claim 50 refer to the statements made in the rejection of claim 46 above. Lee further discloses that the subsampled sub-block and the one or more remaining sub-blocks are comprised in one video frame (Lee section 3.1 note the even and odd sub-images are generated from a single original image). 

In regard to claim 53 refer to the statements made in the rejection of claim 46 above. Lee further discloses that the apparatus comprises an decoder (Lee Fig. 3). 

In regard to claim 61 refer to the statements made in the rejection of claim 46 above. Lee further discloses that the apparatus comprises an encoder (Lee Fig. 2).

Claims 54-58 and 64 describe a method substantially corresponding to the apparatus described in claims 46-50 and 61 above. Refer to the statements made in regard to claims 46-50 and 61 above for the rejection of claims 54-58 and 64 which will not be repeated here for brevity. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 51-52, 59-60, 62-63 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of  Pandey (20100290534).

 It is noted that Lee does not explicitly disclose that the subsampled sub-block includes luma components. However, Pandey discloses that at the time of the invention it was notoriously well known to operate on video blocks including a luma component when encoding according to the H.264 standard (Pandey par. 28 note luma samples). 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of coding blocks comprised of luma samples in Lee as suggested by Pandey in order to comply with the H.264 encoding standard (Pandey par. 28). 

In regard to claims 52 and 60 refer to the statements made in the rejection of claims 46 and 54 above. Lee further discloses obtaining a prediction of the one or more remaining sub-blocks of the video block based on the obtained subsampled sub-block, wherein the one or more remaining sub-blocks of the video block are reconstructed based on the prediction of the one or more remaining sub-blocks of the video block (Lee sections 3.1 and 3.2 and Figs 2-3 note the even column ‘remaining’ image is predicted from the odd column ‘subsampled’ image as shown in the encoder of Fig. 2 and is reconstructed based on the prediction image in the decoder of Fig. 3); and
generate a reconstructed video block based on the one or more reconstructed remaining sub-blocks (Lee sections 3.1, 3.2 and Fig. 3 note generating reconstructed block even column image using the received sub-sampled odd column image) 
It is noted that Lee does not explicitly disclose that the subsampled sub-block includes chroma components. However, Pandey discloses that at the time of the invention it was notoriously well known 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of using the intra coding process of Lee to encode chroma sample blocks as suggested by Pandey in order to comply with the H.264 encoding standard (Pandey par. 28). 

In regard to claim 62 refer to the statements made in the rejection of claim 46 above. Lee discloses implementing the encoding and decoding schemes in software (Lee par. 46) which inherently requires a processor for executing the software. 
It is noted that Lee does not explicitly disclose a memory. However, Pandey discloses that it was well known in the art at the time of the invention to incorporate a memory with a processor to store instructions that comprise software (Pandey par. 21 note store 18). 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating an memory with the inherent processor of Lee as was well known in the art in order to store the software instructions for the processor. 

In regard to claim 63 refer to the statements made in the rejection of claim 46 above. It is noted that Lee does not disclose details regarding a  display or an antenna. However Pandey discloses that it was well known in the art at the time of the invention to include a display and an antenna with a coding apparatus (Pandey par. 21 note encoder remotely connected to a wide area network which inherently requires an antenna, also note par. 22 end user display).
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating an antenna and a display with the coding of Lee as was 

Claim 65 describe a computer readable medium storing instructions for implementing a method substantially corresponding to the apparatus described in claims 46-50 and 61-63 above. Refer to the statements made in regard to claims 46-50 and 61-63 above for the rejection of claim 65 which will not be repeated here for brevity. 
It is noted that Lee does not explicitly disclose a computer readable medium. However, Pandey discloses that it was well known in the art at the time of the invention to incorporate a computer readable medium storing instructions for a processor in a coding system (Pandey par. 21 note store 18). 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating a computer readable medium with the invention of Lee as was well known in the art in order to store the software of Lee (Lee Sect. 4). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423